DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim element “wherein the perforations are more densely cited in a lower region relative to an upper region” from claim 8 must be shown or the feature canceled from the claims.  No new matter should be entered.
00the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 8,747,027).
Regarding claim 1, Singleton discloses a fence (Fig. 6B and annotated Fig. 1 below), comprising:
one or more fencing panels (the panel is silt retention sheet 10’ in Fig. 6B), and
one or more support posts (vertical support members 40 in Fig. 6B) for supporting the fencing panels, and
each fencing panel having perforations (see annotated Fig. 1).
Singleton does not expressly disclose in the embodiment of Fig. 6B that each fencing panel is scored at least once, enabling the folding of one or portions, as well as the scores are located along the length of each fencing panel.
	However, Singleton does disclose that the silt retention sheet (10’) is made up of a series of water-permeable webs (12 Fig. 6B; each web 12 makes up a different zone of the fence 15A, 15B, 15C, 15D) applied in a layer fashion, so that they are attached together in an overlapping or edge-to-edge arrangement (Col. 2 lines 63-67, Col. 3 lines 1-5). Singleton also teaches that the overlapping of each web may include one or more reinforcing elements (25) to connect and reinforce the webs (Col. 2 lines 63-67, Col. 3 lines 1-5; the reinforcement elements are listed to be strands of fiberglass, wires, cables, mesh materials, and/or other rugged polymeric natural and/or metallic materials, Col. 2 lines 27-32). The reinforcing elements may be applied as strands, cords, arrays, strips, etc. and may be attached to the silt retention sheet by stitching, adhesion, and other methods (Col. 2 lines 33-37).
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fence of Singleton in Fig. 6B, with 

    PNG
    media_image1.png
    425
    901
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 4, Singleton discloses wherein any one of the following fastening means may be used to secure the support posts to the fencing panels:
anti-climb washers,
pins,
screws,
cable ties, or
wires.
(In Fig. 6B, the fasteners 42 secure the support posts to the fencing panel and the fasteners may be stapes, pins, nails, rings, or other suitable fasteners; Col. 9 lines 26-39).
	Regarding claim 5, Singleton discloses wherein each fencing panel there are two or more scores, including a bottom score and a top score (see Annotated Fig. 1).
	Regarding claim 6, Singleton discloses wherein there are four regions on each fencing panel:
a bottom lip between the bottom edge of the fence panel and a bottom score,
a lower region between the bottom score and a lower demarcation,
an upper region between the lower demarcation and a top score, and
a top lip between the top score and the top edge of the fence panel.
(See annotated Fig. 2 below showing the four regions).

    PNG
    media_image2.png
    544
    922
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 7, Singleton discloses wherein the perforations are:
disposed in offset rows with respect to an upper and lower regions, or
substantially in line with one another with respect to the upper and lower regions.
(It can be seen in Annotated Fig. 2 that the perforations pointed out in Annotated Fig. 1 are disposed in offset rows with respect to the upper and lower regions).
	Regarding claim 8, Singleton discloses wherein the perforations are more densely cited in a lower region relative to an upper region (it can be seen in Annotated 2 that the perforations pointed out in Annotated Fig. 1 are more densely cited in the lower region relative to the upper region).
	Regarding claim 9, Singleton discloses wherein the perforations do not extend all the way to the score, leaving a buffer region (see annotated Fig. 3 below).

    PNG
    media_image3.png
    732
    1360
    media_image3.png
    Greyscale

Annotated Figure 3
	Regarding claim 10, Singleton discloses wherein the perforations are sized to allow the flow of water, but not the travel of animals (the fence panel is made up of water permeable webs, meaning the fence panel would allow for water to permeate through the perforations, but not the travel of animals).
Regarding claim 11, Singleton discloses wherein the material of construction is selected from the group consisting of a plastic material and metal (The supports 40 may be stakes 41, which can be metal, Col. 9 lines 26-30; the fence panel can be polypropylene, polyester, or a similar flexible polymeric material, which are plastics, Col. 1 lines 66-67, Col. 2 lines 1-2).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Singleton in view of Wright (US 7,174,617).
Regarding claim 2, Singleton does not disclose wherein the fencing panels overlap.
	Wright teaches a fence (10 Fig. 4) wherein the fencing panels (12) overlap when they are secured to support posts (20; Col. 4 lines 44-51 describe the overlapping of the panels and joining them to a support post).
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Singleton with the teaching of Wright, to have more than one fence panel within the fence, and to have the fence panels overlap and fastened to a single fence post. By overlapping the ends of each fence panel of Singleton and using a fastener (42 from Singleton). One would be motivated to overlap the ends of each fence panel of Singleton, and use fasteners (42 from Singleton) to secure the overlapping portions of the fence panels to the support posts, which would decrease the number of support posts needed to construct the fence.
Regarding claim 3, Singleton as modified by Wright discloses wherein the support posts correspond to the overlap of the fencing panels.
Response to Arguments
Applicant’s amendments filed January 6th, 2021 overcome the previous claim objections and rejections under 35 U.S.C. 112 (b). The Examiner also notes a certified copy of the priority application has been received, as requested in the last action.
Regarding the 103 rejections, the Applicant’s arguments with respect to the rejections of claims 1-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art references, as expanded upon above in the 103 Rejection section.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                 

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678